DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/20/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Odle, US 5,984,587.
Regarding claim 8, Odle teaches a stress control device (Figures 13-14) capable of being used with a bollard assembly, the stress control device comprising: 
a face plate (122); and 

Regarding claim 9, Odle’s stress control device includes the plurality of support plates (126) comprising four support plates and the support plates are angularly spaced 90 degrees from each other (the four corresponding to North, South, East, and West orientations).
Regarding claim 10, as shown, the face plate is generally cylindrical.
Regarding claim 11, as shown, the stress control device comprises an inner ring (124) radially inset from the face plate (122); a first end of each of the plurality of support plates (126) is secured to a back surface of the face plate (122); and a second end of each of the plurality of support plates (126), opposite the first end, is secured to an outer surface of the inner ring (124).
Regarding claim 12, as shown, the inner ring comprises a first semi-circular portion and a second semi-circular portion secured (permanently in manufacture) to the first semi-circular portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hines, US 6,514,006 B1 in view of Odle, US 5,984,587.
Regarding claim 1, Hines teaches a bollard assembly (Figure 1) comprising:
a bollard post (10).
While Hines fails to disclose a ground sleeve or a stress control device as claimed, Odle teaches a ground stabilization device (Figures 13-14) for helping to maintain a post in the ground in its upright position and to prevent leaning or tilting using a ground sleeve (124) configured to receive a post; and
a stress control device positioned adjacent to the ground sleeve, the stress control device comprising: 
a face plate (122); and 
a plurality of support plates (126) secured to a back surface of the face plate and extending radially inward from the back surface towards the ground sleeve such that the ground sleeve fits between the plurality of support plates, the plurality of support plates being angularly spaced from one another at equal angles.
Odle discloses that the device helps to maintain a post upright over time, since posts tend to lean or tilt over time, by distributing forces applied by the post over a greater area in the ground.  It would have been obvious to one of ordinary skill in the art to modify Hines’s bollard to include Odle’s ground sleeve and stress control device since Hines’s bollard is also installed in the ground and would benefit from a stress control device to distribute forces applied to the bollard over a greater area in the ground to help it remain upright over time.
Regarding claim 2, the resulting combination includes the plurality of support plates (126) comprising four support plates and the support plates are angularly spaced 90 degrees from each other (the four corresponding to North, South, East, and West orientations).
Regarding claim 3, the resulting combination includes the limitation since as shown in Odle’s Figures 13 and 14, the face plate is arcuate and has a radius of curvature greater than a radius of a minimum bounding circle of a cross-section of the ground sleeve.
Regarding claim 4, the resulting combination includes the limitation since as shown in Odle’s Figures 13 and 14, the ground sleeve is generally cylindrical and the radius of curvature of the face plate is greater than a radius of the ground sleeve.
Regarding claim 5, the resulting combination includes the limitation since as shown in Odle’s Figures 13 and 14, the face plate is generally cylindrical and substantially surrounds the ground sleeve.
Regarding claim 13, Hines teaches a bollard assembly (Figure 1) comprising a bollard post (10).  While Hines fails to disclose a stress control device, Odle teaches a stress control device (Figures 13-14) capable of being used with a bollard assembly, the stress control device comprising: 
a face plate (122); and 
a plurality of support plates (126) secured to a back surface of the face plate and extending radially inward from the back surface, the plurality of support plates being angularly spaced from one another at equal angles.
Odle discloses that the stress control device helps to maintain a post upright over time, since posts tend to lean or tilt over time, by distributing forces applied by the post over a greater area in the ground.  It would have been obvious to one of ordinary skill in the art to modify Hines’s bollard to include Odle’s stress control device since Hines’s bollard is also installed in the ground and would benefit from a stress control device to distribute forces applied to the bollard over a greater area in the ground to help it remain upright over time.  
Regarding claim 14, the resulting combination includes the claim since the bollard post is generally cylindrical (Hines’s 10) and the face plate (Odle’s 122) is arcuate and has a radius of curvature greater than a radius of the bollard post.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe, US 6,289,633 B1 in view of Odle, US 5,984,587.
Regarding claim 1, Lowe teaches a bollard assembly (Figures 1-3) comprising:
a bollard post (17); and
a ground sleeve (12) configured to receive the bollard post (17).
While Lowe fails to disclose a stress control device as claimed, Odle teaches a ground stabilization apparatus (Figures 13-14) for helping to maintain a post in the ground in its upright position and to prevent leaning or tilting using a stress control device comprising: 
a face plate (122); and 
a plurality of support plates (126) secured to a back surface of the face plate and extending radially inward from the back surface. It would have been obvious to one of ordinary skill in the art to modify Lowe’s bollard assembly to include Odle’s stress control device to maintain the bollard in an upright position after installation over time.  The resulting combination includes the plurality of support plates extending radially inwardly from the back surface of the face plate towards the ground sleeve such that the ground sleeve fits between the plurality of support plates, the plurality of support plates being angularly spaced from one another at equal angles.
Regarding claim 2, the resulting combination includes the plurality of support plates (126) comprising four support plates and the support plates are angularly spaced 90 degrees from each other (the four corresponding to North, South, East, and West orientations).
Regarding claim 3, the resulting combination includes the limitation since as shown in Odle’s Figures 13 and 14, the face plate is arcuate and has a radius of curvature greater than a radius of a minimum bounding circle of a cross-section of the ground sleeve.
Regarding claim 4, the resulting combination includes the limitation since as shown in Odle’s Figures 13 and 14, the ground sleeve is generally cylindrical and the radius of curvature of the face plate is greater than a radius of the ground sleeve.
Regarding claim 5, the resulting combination includes the limitation since as shown in Odle’s Figures 13 and 14, the face plate is generally cylindrical and substantially surrounds the ground sleeve.
Regarding claim 6, the resulting combination includes the limitation since as shown in Odle’s Figures 13 and 14, the stress control device comprises an inner ring (124) radially inset from the face plate (122) and configured to be attached to the ground sleeve; a first end of each of the plurality of support plates (126) is secured to a back surface of the face plate; and a second end of each of the plurality of support plates (126), opposite the first end, is secured to an outer surface of the inner ring (124).
Regarding claim 7, the resulting combination includes the limitation since as shown in Odle’s Figures 13 and 14, the inner ring comprises a first semi-circular portion and a second semi-circular portion secured (permanently in manufacture) to the first semi-circular portion to attach the inner ring to the ground sleeve in the resulting combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819.  The examiner can normally be reached on M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/KATHERINE J CHU/Examiner, Art Unit 3671